Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 1 of 13 PageID #: 64



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------x
    WILLIAM SALAMANCA, individually and on
    behalf of all others similarly situated,
                                                                          REPORT AND
                                       Plaintiff,                         RECOMMENDATION
            -against-
                                                                          19-CV-1335 (RRM)(SIL)
    "ABC CORPORATION", name of the
    corporation begin ficticious and unknown to
    Plaintiff doing business as GREEN VALLE
    TREE SERVICE, WALTER VALLE, and
    SANDRO FLORES, as individuals

                                     Defendants.
 ------------------------------------------------------------------x
STEVEN I. LOCKE, United States Magistrate Judge:

           By way of Complaint filed March 7, 2019, Plaintiff William Salamanca

(“Plaintiff” or “Salamanca”) commenced this action, on behalf of himself and all others

similarly situated, seeking, inter alia, unpaid overtime compensation from

Defendants "ABC Corporation, name of the corporation begin [sic] ficticious [sic] and

unknown to Plaintiff, doing business as Green Valle Tree Service” (“Green Valle”),

Walter Valle (“Valle”), and Sandro Flores (“Flores,” together with Valle, the

“Individual Defendants,” collectively with Green Valle, “Defendants”), pursuant to

the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201 et seq. and the New

York Labor Law (“NYLL”). See Complaint (“Compl.”), Docket Entry (“DE”) [1]. 1

Presently before the Court, on referral from the Honorable Roslynn R. Mauskopf for

Report and Recommendation, is Plaintiff’s motion for default judgment. See DE [9].


1 Although the caption indicates the intent to proceed as a class or collective action, no motion for
certification was ever filed.
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 2 of 13 PageID #: 65



For the reasons set forth below, the Court respectfully recommends that Plaintiff’s

motion be denied without prejudice.

I.     Background

       The following facts, which are presumed true for the purpose of this motion,

are taken from the Complaint. 2

       The instant action stems from Defendants’ alleged failure to pay overtime and

spread-of-hours wages to Plaintiff, or to provide him with required wage notices and

statements. See generally Compl. Green Valle is in the business of landscaping and

is purportedly a New York corporation located in Hempstead, NY. See id. ¶¶ 9-10,

27. The Individual Defendants are both Chief Executive Officers of Green Valle who

own and operate the company. See id. ¶¶ 11-12, 18-19. Salamanca worked for

Defendants from approximately June 2016 through November 2016 and again from

April 2017 through December 2018. See id. ¶ 26. Plaintiff’s responsibilities included

landscaping, tree cutting and trimming, and “performing other miscellaneous duties.”

See id. ¶ 27. During his employment, Salamanca worked roughly 72 hours per week,

and was paid approximately $180 per day worked in 2016-2017 and about $200 per




2  The Court notes that the Complaint, along with the papers submitted in support of the instant
motion, are scant at best. By way of example: (i) the Complaint contains numerous conclusory
allegations based solely on information and belief; (ii) Plaintiff’s memorandum of law contains a brief
recitation of the basic procedures regarding default judgments, yet is devoid of any authority
supporting his claims; (iii) the motion is not supported by any sworn declarations by Salamanca, but
instead relies solely on an unsworn “affirmation” by his counsel, who does not aver to have any
personal knowledge of the underlying facts, see Attorney Affirmation of Roman Avshalumov in Support
of Motion for Default Judgment (“Avshalumov Aff.”), DE [11]; and (iv) Plaintiff’s purported damages
chart lacks any foundation, authentication, or explanation as to how the approximate work schedules
and compensation set forth in the Complaint amount to the sum certain Salamanca asserts he is
entitled to. To compound matters, Avshalumov’s Affirmation fails to verify the truth of its contents in
contravention of the requirements of a federal declaration. See 28 U.S.C. § 1746.

                                                  2
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 3 of 13 PageID #: 66



day worked in 2018. See id. ¶¶ 28, 30. Plaintiff was never paid time-and-a-half for

hours worked in excess of 40 in a given week, nor was he compensated for an extra

hour on days he worked more than ten hours.         See id. ¶¶ 30-31.    In addition,

Defendants failed to provide Salamanca with the annual wage notices or regular

wage statements required by the NYLL. See id. ¶¶ 62, 65.

      Based on the foregoing, Plaintiff commenced this action against Defendants on

March 7, 2019. See DE [1]. The Complaint seeks redress for unpaid overtime and

spread-of-hours wages under the FLSA and NYLL, in addition to statutory damages

for Defendants’ failure to provide wage notices pursuant to the NYLL. See Compl.,

First through Fifth Causes of Action.         Salamanca served the Summons and

Complaint on Green Valle and Valle on March 14, 2019, and on Flores on March 18,

2019. See DEs [4] – [6]. Defendants failed to respond or otherwise appear, and, as

such, the Clerk of the Court noted their default on July 9, 2019. See DE [8]. On

August 21, 2019, Plaintiff moved for a default judgment, see DE [9], and Judge

Mauskopf subsequently referred the motion to this Court for a Report and

Recommendation. See August 22, 2019 Electronic Order Referring Motion.

II.   Default Judgment Standard

      Motions for default judgment are governed by Rule 55 of the Federal Rules of

Civil Procedure, which provides for a two-step process.      See Fed. R. Civ. P. 55;

Priestley v. Headminder, Inc., 647 F.3d 497, 504-05 (2d Cir. 2011). Initially, the

moving party must obtain a certificate of default from the Clerk of the Court. See

Fed. R. Civ. P. 55(a). Once the certificate of default is issued, the moving party may



                                          3
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 4 of 13 PageID #: 67



apply for entry of a default judgment. See Fed. R. Civ. P. 55(b). When a default

occurs, the well-pleaded factual allegations set forth in a complaint relating to

liability are deemed true. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp.,

973 F.2d 155, 158 (2d Cir. 1992); see also Fed. R. Civ. P. 8(b)(6) (“An allegation – other

than one relating to the amount of damages – is admitted if a responsive pleading is

required and the allegation is not denied”). However, “[it] is well established that a

party is not entitled to default judgment as a matter of right; rather the entry of a

default judgment is entrusted to the sound discretion of the court.” Allstate Ins. Co.

v. Howell, No. 09-cv-4660, 2013 WL 5447152, at *1 (E.D.N.Y. Sept. 30, 2013) (internal

quotation and citation omitted).

      A plaintiff seeking a default judgment must demonstrate that his

“uncontroverted allegations, without more, establish the defendant’s liability on each

asserted cause of action.” Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 83

(E.D.N.Y. 2012). In determining whether to grant a motion for default judgment, the

court has the “responsibility to ensure that the factual allegations, accepted as true,

provide a proper basis for liability and relief.” Ferrara v. Tire Shop Ctr., No. 14-cv-

4657, 2015 WL 3562624, at *2 (E.D.N.Y. Apr. 6, 2015) (internal quotations and

citation omitted). Accordingly, “prior to entering default judgment, a district court is

required to determine whether the plaintiff’s allegations establish the defendant’s

liability as a matter of law.” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d

114, 137 (2d Cir. 2011) (internal brackets, quotation, and citation omitted).




                                            4
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 5 of 13 PageID #: 68



      To that end, “[f]ollowing Iqbal and Twombley, federal courts have declined to

enter default judgments based upon complaints lacking sufficient factual allegations

to establish liability under the FLSA.” Day An Zhang v. L.G. Apparel Inc., No. 09-cv-

3240, 2011 WL 900183, at *2 (E.D.N.Y. Feb. 18, 2011), report and recommendation

adopted, 2011 WL 900950 (E.D.N.Y. Mar. 15, 2011) (collecting cases); see also

Payamps v. M & M Convenience Deli & Grocery Corp., No. 16-cv-4895, 2018 WL

3742696, at *4 (E.D.N.Y. May 18, 2018) (“a party in default does not admit

conclusions of law”) (internal quotation and citation omitted).    Further, liability

generally cannot be established through conclusory assertions based solely on

information and belief, unless such allegations state facts primarily within

Defendants’ knowledge. Flanagan v. Odessy Constr. Corp., No. 17-cv-1040, 2018 WL

1179889, at *4 (E.D.N.Y. Feb. 9, 2018), report and recommendation adopted, 2018 WL

1175164 (E.D.N.Y. Mar. 6, 2018).

      If liability is established, the court must ascertain damages with “reasonable

certainty.” Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir.

1999). To prove damages, the movant need only show that the “compensation sought

relate[s] to the damages that naturally flow from the injuries pleaded.” Greyhound

Exhibitgroup, 973 F.2d at 159. Notwithstanding, “a court may not-rubber stamp the

non-defaulting party’s damages calculation, but rather must ensure that there is a

basis for the damages that are sought.” Lent v. CCNH, Inc., No. 13-cv-942, 2015 WL

3463433, at *10 (N.D.N.Y. June 1, 2015). An evidentiary hearing is not required so

long as there is a basis, demonstrated through detailed affidavits and other



                                         5
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 6 of 13 PageID #: 69



documentary evidence, for the damages awarded. See Transatlantic Marine Claims

Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997); Action S.A. v.

Marc Rich & Co., 951 F.2d 504, 508 (2d Cir. 1991). Thus, “[p]roof of damages must

… be based on admissible, authenticated evidence. Trustees of Local 7 Tile Indus.

Welfare Fund v. Star Const. Marble & Granite, Inc., No. 10-cv-1882, 2011 WL

4458977, at *2 (E.D.N.Y. Sept. 6, 2011), report and recommendation adopted sub

nom., 2011 WL 4440307 (E.D.N.Y. Sept. 23, 2011) (citing House v. Kent Worldwide

Mach. Works, Inc., 359 F. App'x 206, 207 (2d Cir. 2010) (collecting cases)).      An

attorney affirmation that purports to calculate damages but fails to allege personal

knowledge of the relevant facts or documents will not suffice to warrant an award.

See id. (citing LaBarbera v. Rockwala Inc., No. 06-cv-6641, 2007 WL 3353869, at *1

(E.D.N.Y. Nov. 8, 2007) (“The absence of an affidavit by a person with actual

knowledge of the facts, supported by appropriate documentation, deprives the court

of the ability to make an independent assessment of the damages to be awarded”).

III.   Discussion

       Applying the above standards, and for the reasons stated below, the Court

concludes that Salamanca has failed to adequately establish liability or damages, and

respectfully recommends denying Plaintiff’s motion for a default judgment without

prejudice to renew upon curing the deficiencies detailed herein.




                                          6
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 7 of 13 PageID #: 70



          A.     Liability

                i.      Liability Against Fictitious Entities

      Initially, the Court respectfully recommends that a default judgment be denied

against Green Valle by virtue of its being sued as a fictitious corporation. The Court

is unaware of any authority whereby a judgment can be entered against a fictitious

entity, and Plaintiff does not assert that such action is feasible. Indeed, courts in this

district have declined to enter such judgments. See CIT Bank, N.A. v. Paganos, No.

14-cv-3987, 2015 WL 13731361, at n. 6 (E.D.N.Y. Sept. 25, 2015), report and

recommendation adopted as modified, 2016 WL 3945343 (E.D.N.Y. July 19, 2016)

(citing Sanders v. Gilbert, 46 F.3d 1145 (9th Cir. 1995) (“entry of a default judgment

is inappropriate against a fictitious party defendant”); see also United States v.

Callard, No. 11-cv-4819, 2013 WL 6173798, at *4 (E.D.N.Y. Nov. 19, 2013) (Although

“fictitious names may be used for defendants at the commencement of a lawsuit when

the identities of those defendants are not yet known … the Plaintiff has not … pointed

to any legal authority establishing that the Clerk of the Court may note the default

of parties that are fictitious”). Salamanca’s motion contains no discussion of any

efforts to ascertain the legal identity of Green Valle, nor does he even acknowledge

that this scenario is problematic. Accordingly, the Court respectfully recommends

that a default judgment against Green Valle be denied.

               ii.      Fair Labor Standards Act

      Turning to the substance of Plaintiff’s FLSA allegations, the Court respectfully

recommends that Salamanca’s motion be denied in its entirety against all Defendants



                                            7
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 8 of 13 PageID #: 71



for failure to establish the threshold requirement that an employer-employee

relationship exists between the parties. At the outset, Plaintiff must establish that

Defendants are employers that are engaged in interstate commerce in order to be

afforded protection under the FLSA. See 29 U.S.C. § 207; D’Arpa v. Runway Towing

Corp., No. 12-cv-1120, 2013 WL 3010810, at *13 (E.D.N.Y. June 18, 2013). The

statute defines an “employer” as “any person acting directly or indirectly in the

interest of an employer in relation to an employee ….” 29 U.S.C. § 203(d).

      To determine whether someone is an “employer” under the FLSA, the Second

Circuit utilizes the economic realities test, which focuses on “whether the alleged

employer (1) had the power to hire and fire the employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the

rate and method of payment, and (4) maintained employment records.” Irizarry v.

Catsimatidis, 722 F.3d 99, 104-105 (2d Cir. 2013) (internal quotation and

citation omitted). The analysis depends on whether a defendant had “operational

control” over employees. Id. at 110.

      Here, Plaintiff fails to assert facts establishing that Defendants satisfy the

economic realities test. Indeed, the “Factual Allegations” section of the Complaint

contains no claim that Valle or Flores played any role in the hiring, supervision, or

compensation of Salamanca. See Compl. ¶¶ 26-34. Instead, the “Parties” section of

the Complaint alleges, entirely upon information and belief, that the Individual

Defendants: (i) own and/or operate Green Valle; (ii) are each its Chief Executive

Officer; (iii) have power over personnel and payroll decisions; and (iv) can hire and



                                         8
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 9 of 13 PageID #: 72



fire employees and establish their wages, set their schedules, and maintain their

employment records. See id. ¶¶ 11-24. Plaintiff also alleges that the Individual

Defendants were his “employer,” but fails to provide any factual support on this point.

See id. ¶¶ 17, 24. With respect to Green Valle, the Complaint similarly omits any

contention that the entity controlled or ratified any employment-related decisions.

See generally id. These conclusory allegations and vital omissions – on issues that

would be within Salamanca’s personal knowledge through his employment – fall

short of the minimal pleading requirements necessary to establish liability as a

matter of law. See Flanagan, 2018 WL 1179889, at *4. Moreover, the instant motion

does not include any additional filings that might bolster an otherwise bare-bones

Complaint. Accordingly, Plaintiff has failed to establish that Defendants were his

employer, militating against a finding of FLSA liability.

      In addition, a default judgment is inappropriate because Plaintiff fails to

establish that Defendants operate an enterprise engaged in interstate commerce, as

required for liability pursuant to the FLSA. An employer is liable for wage violations

under the statute “if it hires an employee who either: 1) is engaged in commerce or in

the production of goods for commerce or 2) is employed by an enterprise engaged in

interstate commerce or in the production of goods for interstate commerce.” See

Valdez v. H & S Rest. Operations, Inc., No. 14-cv-4701, 2016 WL 3079028, at *2

(E.D.N.Y. Mar. 29, 2016), report and recommendation adopted, 2016 WL 3087053

(E.D.N.Y. May 27, 2016) (citing 29 U.S.C. §§ 203(r), (s), 207(a)). An “enterprise

engaged in interstate commerce” is an entity “whose annual gross volume of sales



                                          9
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 10 of 13 PageID #: 73



 made or business done is not less than $500,000” and has employees that engage in

 interstate commerce. See Id. (citing 29 U.S.C. § 203(s)(1)). Finally, “[e]mployees are

 ‘engaged in commerce’ within the meaning of the [FLSA] when they are performing

 work involving or related to the movement of persons or things (whether tangibles or

 intangibles, and including information and intelligence) among the several States or

 between any State and any place outside thereof.” 29 C.F.R. § 779.103.

       Here, the Complaint fails to adequately allege that Defendants are engaged in

 interstate commerce, and merely asserts one conclusory allegation, again based only

 on information and belief, containing a verbatim recitation of the statute without any

 description of Defendants’ business operations. See Compl. ¶ 25; cf. Day An Zhang,

 2011 WL 900183, at *3 (“These conclusory allegations, without any factual details

 addressing defendants’ interstate activities, fail to establish that plaintiff was

 personally engaged in the production of goods for commerce.”) (internal citation

 omitted). Accordingly, the Court respectfully recommends denying Plaintiff’s motion

 with respect to his FLSA claims in light of his failure to establish the necessary

 employer-employee relationship.

              iii.      New York Labor Law

       The Court similarly recommends denying Salamanca’s motion with respect to

 his NYLL causes of action. “The New York Labor Law ‘is the state analogue to the

 federal FLSA.’” D’Arpa, 2013 WL 3010810, at *18 (quoting Santillan v. Henao, 822

 F. Supp. 2d 284, 292 (E.D.N.Y. 2011)). As such, “the standards by which a court

 determines whether an entity is an employer under the FLSA also govern that



                                          10
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 11 of 13 PageID #: 74



 determination under the New York labor law.” Wolman v. Catholic Health Sys. of

 Long Island, Inc., No. 10-cv-1326, 2013 WL 1335748, at *2 (E.D.N.Y. Mar. 29, 2013).

 Indeed, “[t]o determine whether an individual is an ‘employer’ under both statutes,

 courts in this circuit consider the ‘economic reality’ of the employer-employee

 relationship.” Serrano v. I. Hardware Distributors, Inc., No. 14-cv-2488, 2016 WL

 1441469, at *2 (S.D.N.Y. Apr. 7, 2016) (internal citation omitted).       Accordingly,

 because Plaintiff has failed to establish an employer-employee relationship, the Court

 respectfully recommends denying Salamanca’s motion for default judgment on his

 NYLL claims for the same reasons that the motion should be denied as to his FLSA

 causes of action.

           B.    Damages

       The Court notes that even if Plaintiff had established Defendants’ liability, his

 request for more than $300,000 in damages would still be inappropriate based on the

 lack of evidentiary support. Trustees of Local 7 Tile Indus. Welfare Fund, 2011 WL

 445897 (“Proof of damages must … be based on admissible, authenticated evidence”).

 The Complaint alleges that Salamanca worked “approximately” 72 “or more” hours

 per week, while being paid a flat rate of “approximately” $180 or $200 per day, with

 no additional compensation for hours worked in excess of 40 in a given week. See

 Compl. ¶¶ 28-30. In support of his motion, however, rather than attempting to

 substantiate or clarify his claims, Salamanca merely submits his attorney’s

 affirmation, which repeats some of the allegations of the Complaint verbatim and

 includes a “Labor Law Calculation” lacking any foundation or explanation. See



                                          11
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 12 of 13 PageID #: 75



 generally Avshalumov Aff.; Ex. F thereto. Counsel does not contend he has any

 personal knowledge of the underlying facts, nor does he explain the basis for the

 calculations. Cf. Lent, 2015 WL 3463433, at *11 (“Plaintiff’s … motion for default

 judgment includes a one-page statement of amount due in default judgment [and]

 three-page attorney affirmation …. Plaintiff’s submissions are plainly insufficient for

 the Court to ensure that there is a basis for the … damages….”) (citing Transatlantic

 Marine Claims Agency, Inc., 109 F.3d at 111). Accordingly, Salamanca falls far short

 of his evidentiary burden, and the Court, in turn, respectfully recommends denying

 his motion for a default judgment with respect to both liability and damages.

 IV.   Conclusion

       For the reasons set forth above, the Court respectfully recommends that

 Plaintiff’s motion for default judgment be denied without prejudice, and with leave to

 renew upon curing the deficiencies detailed herein.

 V.    Objections

       A copy of this Report and Recommendation is being served on Plaintiff by

 electronic filing on the date below. Plaintiff is directed to serve a copy of this Report

 and Recommendation on Defendants and promptly file proof of service by ECF. Any

 objections to this Report and Recommendation must be filed with the Clerk of the

 Court within 14 days of receipt of this report. Failure to file objections within the

 specified time waives the right to appeal the District Court’s order. See 28 U.S.C.

 § 636(b)(1); Fed. R. Civ. P. 6(a); Ferrer v. Woliver, 05-cv-3696, 2008 WL 4951035, at




                                            12
Case 2:19-cv-01335-RRM-SIL Document 14 Filed 10/30/19 Page 13 of 13 PageID #: 76



 *2 (2d Cir. Nov. 20, 2008); Beverly v. Walker, 118 F.3d 900, 902 (2d Cir. 1997); Savoie

 v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

 Dated:       Central Islip, New York
              October 30, 2019              /s/ Steven I. Locke
                                            STEVEN I. LOCKE
                                            United States Magistrate Judge




                                           13
